Citation Nr: 1632922	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-08 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to September 2006.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2016, the Veteran was afforded his requested Board hearing before the undersigned at the Board in Washington, DC.  A hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

In June 2016, the Veteran's representative submitted a claim for service connection for a low back disability (VA Form 21-526EZ); this may encompass the question of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a low back disorder.  The issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

The Veteran has sleep apnea that began in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must show (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed Cir. 2009).

Service connection may be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 
The first element of service connection is established by an August 2011 Army Community Hospital treatment record.  It shows that the Veteran was diagnosed with degenerative joint disease and stenosis of the lumbar spine.  A March 2016 private medical opinion also diagnosed lumbago.

A diagnosis of sleep apnea is not documented in the record.  Nevertheless, the record contains competent and credible lay and medical evidence that symptomatology related to the current sleep apnea began during active service.  

At his February 2016 hearing, the Veteran testified that he was diagnosed with sleep apnea during service, but it was not documented in his service treatment records (STRs).  See Board Hearing Transcript, page 2.  The Veteran testified that he had experienced symptoms of sleep apnea during and since his active military service.  Id. at 3.  He indicated that he was aware of his sleep apnea problem, but did not have the sleep study done until he got out of the military.  Id. at 6.  

In February 2014, B.W., a fellow solider and the Veteran's roommate during service, submitted a statement.  B.W. stated that he had known the Veteran since 1987.  During service, the Veteran would snore, gasp, and choke during his sleep.  The Veteran would also fall asleep during the middle of the day.  The Veteran told B.W. that he felt tired during the day and was restless and sleepless at night.  In March 2014, R.P., another fellow solider and roommate of the Veteran during service, submitted a statement.  He stated that he was stationed with the Veteran from 1986 to 1987.  During this time, the Veteran had trouble sleeping at night.  He would snore and choke during his sleep.  The Veteran would be extremely tired during the day and would often fall asleep during lunchtime.  

In March 2014, B.G., the Veteran's friend of more than twenty years submitted a statement.  She stated that she dated the Veteran for a period of time and they have remained friends since that time.  While they were dating, B.G. noticed that the Veteran would snore and have difficulty breathing during his sleep.  She would often wake him up or listen to make sure that the Veteran was still breathing.

Following his active duty discharge in September 2006, the Veteran filed his original service connection claim for sleep apnea in October 2007, shortly after service.  The first diagnosis of sleep apnea after service was documented at an August 2008 Army Community Hospital treatment visit.  At the August 2008 visit, the Veteran told the physician that he had been attempting to have a sleep study completed for his suspected sleep apnea for the past two years.  

Following an extensive sleep study at the Army Community Hospital in October 2008, the Veteran was again diagnosed with sleep apnea.  The February 2009 VA examiner diagnosed the Veteran with sleep apnea.  The examiner noted that the Veteran and his spouse noticed sleep apnea symptoms during service in 2007.  After examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's sleep apnea was diagnosed in service.  Although the examiner opined that sleep apnea was not due to service; the basis for this conclusion was not explained, and it is of little probative value.  

The evidence establishes that the Veteran's current sleep apnea began in service.  In light of the foregoing, service connection is established.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


